Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (this “Agreement”) is entered into as of June 30, 2006, by
and between DC Chemical Co., Ltd., a corporation organized under the laws of
Korea, having its registered office at Oriental Chemical Building, 50,
Sogong-Dong, Jung-Gu, Seoul, 100-718, Korea (“DCC”), and SunPower Philippines
Manufacturing, Ltd., a company organized under the laws of the Philippines,
having its registered office at #100 East Main Street, Special Export Processing
Zone, Laguna Techno Park, Binan Laguna, Philippines (“SunPower”). DCC and
SunPower may be referred to herein individually as a “Party” or collectively as
the “Parties.”

RECITAL

WHEREAS, DCC desires to establish the Facility by December 31, 2007;

WHEREAS, SunPower desires to secure a long-term supply of the Product (as
defined below) and to that end, SunPower agrees to pay DCC Advance Payment (as
defined below) for the Product to be supplied by DCC which is scheduled to
commence upon completion of the Facility which is expected on or about
December 31, 2007; and

NOW, THEREFORE, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

“Accepted Order” has the meaning ascribed to it in Section 3.2.2.

“Advance Payment” has the meaning ascribed to it in Section 4.1.1.

“Agreed Quantity” has the meaning ascribed to it in Section 3.1.

“Agreement” has the meaning ascribed to it in the preamble.

“Annual Credit Ceiling” has the meaning ascribed to it in Section 4.1.2.

“Business Day” means any weekday Monday through Friday, excluding Korean,
Philippine or United States federal holidays.

“Indemnitees” has the meaning ascribed to it in Section 9.7.

“Confidential Information” has the meaning ascribed to it in Section 8.1.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

“Delivery” has the meaning ascribed to it in Section 5.1.

“Effective Date” means the date on which the *** Supply Agreement becomes
effective.

“Facility” has the meaning ascribed to it in Section 2.1.

“Failure” means DCC’s failure, other than as a result of a force majeure (as
described in Section 11.1) or unless otherwise expressly approved in writing by
SunPower, to achieve Success at the end of the Test Period End.

“*** Supply Agreement” means the Supply Agreement by and between DCC and *** for
the sale and purchase of 22 reactors that produce PV Grade Polysilicon.

“Indemnitees” has the meaning ascribed to it in Section 9.7.

“Indemnitor” has the meaning ascribed to it in Section 9.7.

“Initial Term” has the meaning ascribed to it in Section 10.1.

“Monthly Base” has the meaning ascribed to it in Section 3.2.1.

“Order” has the meaning ascribed to it in Section 3.2.2.

“Party” and/or “Parties” has the meaning ascribed to it in the preamble.

“Penalty Interest” has the meaning ascribed to it in Section 9.5.2.

“Price Change” has the meaning ascribed to it in Section 4.2.1.

“Prime Rate” means the prime rate as quoted in The Wall Street Journal on the
date the Advance Payment is made by SunPower, which rate shall be subject to
ongoing adjustment based on the prime rate quoted in The Wall Street Journal on
the first Business Day of every calendar month thereafter.

“Product” means polycrystalline silicon to be manufactured by DCC at the
Facility.

“Renewal Term” has the meaning ascribed to it in Section 10.1.

“Representatives” has the meaning ascribed to it in Section 8.2.

“Rolling Forecast” has the meaning ascribed to it in Section 3.2.1.

“Security Document” has the meaning ascribed to it in Section 4.1.3.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

“Specifications” means the physical, technical and functional requirements, as
each of such requirements are set forth on Schedule 1 hereto.

“Success” means the Facility has manufactured the Product meeting the
Specifications by the Test Period End.

“Successful Run” has the meaning ascribed to it in Section 4.1.3.

“Surplus” has the meaning ascribed to it in Section 3.3.

“Surplus Threshold” has the meaning ascribed to it in Section 3.3.

“Test Period End” means the earlier of (a) qualification and acknowledgement by
SunPower that the Product has satisfied the Specification; or (b) end of the
Performance Test as defined in the *** Supply Agreement

ARTICLE 2

CONSTRUCTION OF POLYCRYSTALLINE SILICON FACILITY

 

2.1 Facility Construction. Subject to receipt of the Advance Payment in full by
DCC pursuant to Section 4.1, DCC shall exert its commercially reasonable efforts
to complete the construction of a factory housing a facility containing at least
twenty (20) reactors that manufactures the Product that meets the Specifications
to be located at Goonsan, Korea (the “Facility”) by a date agreed by the
Parties.

 

2.2 Participation and Reporting. DCC shall work with SunPower to determine the
scope of the construction project and develop a mutually agreeable budget for
the construction of the Facility. DCC shall provide SunPower with a monthly
progress report on the project status. SunPower will work closely with DCC to
achieve the earliest date of completion of the Facility. In the event the
project falls behind schedule or is over-budget, DCC shall provide an
explanation of the causes of same and include a plan to remedy the situation.

ARTICLE 3

SUPPLY OF PRODUCT

 

3.1 Quantity and Price of Product. Subject to Sections 3.3 and 4.2, DCC hereby
agrees to sell and deliver to SunPower, and SunPower hereby agrees to purchase
and receive from DCC, the Product under the following terms and conditions:

 

Calendar Year

  

Product Type

  

“Agreed Quantity”

  

Price

2008

   Chunk    ***% of the volume of the Product manufactured by DCC in calendar
year 2008    US$ ***/kg

2009

   Chunk    Lower of (a) *** metric tons; or (b) ***% of the volume of the
Product manufactured by DCC in calendar year 2009    US$ ***/kg

2010

  

Chunk

   Lower of (a) *** metric tons; or (b) ***% of the volume of the Product
manufactured by DCC in calendar year 2010    US$ ***/kg; provided, however, that
upon the Facility achieving capacity of *** metric tons per annum, the price
shall be reduced by US$***/kg

2011

  

Chunk

   Lower of (a) *** metric tons; or (b) ***% of the volume of the Product
manufactured by DCC in calendar year 2011    US$ ***/kg; provided, however, that
upon the Facility achieving capacity of *** metric tons per annum, the price
shall be reduced by US$***/kg

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

The foregoing prices have been based on the premise that price for metallurgical
silicon is US$***per metric ton (delivered price) and electricity is US$***/MWH
(based on US$1 = *** Won). If these price basis change from the date hereof and
triggers Price Change as described in Section 4.2.1 in 2008, the parties shall
adjust the 2008 price set forth above applying the formula set forth in
Section 4.2.1.

 

3.2 Annual Forecast; Purchase Order; Surplus; Disposition.

 

  3.2.1 Annual Forecast. Commencing from the month on which Success is achieved,
SunPower shall deliver to DCC SunPower’s requirement of the Product for that
calendar year, broken down in equal monthly basis (the “Monthly Base”).
Thereafter, by January 15th of each calendar year, SunPower shall deliver the
annual requirement of the Product (up to the Agreed Quantity) to DCC, broken
down in the Monthly Base.

 

  3.2.2 Purchase Order. From time to time, SunPower shall issue a purchase order
to DCC in written or electronic form (each, an “Order”). Each Order shall
reference this Agreement and specify (i) a purchase order number for tracking,
(ii) the quantity of Product desired (such quantity shall be an integer multiple
of twenty-five (25) metric tons and shall take into account and closely track
the quantity in the Monthly Base), (iii) the scheduled delivery date with the
first requested date of Delivery not less than the minimum lead time of ninety
(90) days, (iv) the shipping carrier, and (v) the shipping destination for such
Order. All sale and purchase of the Product pursuant to this Agreement shall be
governed exclusively by the terms and conditions of this Agreement.

Any Order issued by SunPower or acknowledgment thereof issued by DCC shall have
no force or effect, except as to the extent such correspondence relates to
information required to be specified in an Order under the first sentence of
this Section 3.2.2 or to the extent any additional term or term hereof to be
modified is conspicuously noted on the face of the Order in writing and has been
acknowledged by the Parties.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

Upon receipt of an Order issued by SunPower, DCC shall send a notice of its
acceptance or acceptance with modification of such Order within seven (7) days
thereof. Any Order accepted without modification by DCC or accepted by DCC with
modifications as mutually agreed between DCC and SunPower shall be deemed an
“Accepted Order”. Thereafter, if there is any variation to the quantity of the
Order to be delivered by DCC, then such variance in quantity shall be discussed
between DCC and SunPower and DCC and SunPower shall find an amicable solution to
such variance, including rolling over the deficient quantity of the Product to
subsequent Order(s) which deficient quantity shall be delivered within sixty
(60) days of the original date of Delivery. In no event shall such variance
between Accepted Order and actual Product Delivery be deemed to be material
default under this Agreement.

SunPower shall exert its best efforts to purchase, and DCC shall exert its best
efforts to deliver, the Product on Monthly Base.

 

3.3 Surplus Product. During the calendar years between 2009 to 2011, if DCC
manufactures in three (3) consecutive months *** metric tons of the Product per
month (the “Surplus Threshold”), then the Parties shall deem that the Facility
will have the an annual capacity to manufacture *** metric tons of the Product.
Once the Surplus Threshold has occurred, then SunPower shall have the right to
purchase the Product that exceeds *** metric tons in such three month period
(the “Surplus”) in the immediately proceeding month at ***. DCC shall provide
SunPower with written notice of any Surplus, and SunPower shall have five
(5) days from the receipt of such notice to notify DCC in writing whether or not
it will purchase the Surplus. If SunPower elects to purchase such Surplus in
accordance with this Section 3.3, it shall include such Surplus in the Orders
issued immediately after making such election.

 

3.4 Disposition of Product Sold. DCC acknowledges and agrees that SunPower shall
own all Product purchased by SunPower hereunder and shall have the right to
distribute, resell and otherwise dispose of the Product in any manner whatsoever
at SunPower’s sole discretion; provided, however, that in the event SunPower
were to distribute or resell the Product, it shall consult with DCC in order for
SunPower to not compete with DCC in supplying the Product to third party buyers.

ARTICLE 4

PAYMENTS AND PRICING

 

4.1 Advance Payment and Deduction.

 

  4.1.1 Payment. SunPower shall remit, as advance payment (the “Advance
Payment”) for the Product, US$*** to DCC’s designated bank account as follows:

 

Date

  

Amount

July 15, 2006

   US$***

October 1, 2006

   US$***

January 2, 2007

   US$***

April 1, 2007

   US$***

July 1, 2007

   US$***

Total

   US$***

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

Unless otherwise agreed by the Parties herein, the Parties agree that no
interest will be charged on the Advance Payment. SunPower shall make payment of
the Advance Payment per above schedule. Notwithstanding the foregoing, SunPower
shall not be obligated to remit the first installment of the Advance Payment
unless and until DCC has executed the *** Supply Agreement and SunPower’s
obligation to remit each subsequent Advance Payment installment shall be
conditioned upon such order remaining in effect (until delivery of the
reactors).

 

  4.1.2 Deduction. The Parties agree that the Advance Payment shall be credited
against the Product Deliveries as follows (the “Annual Credit Ceiling”):

 

Calendar Year

  

Annual Credit Ceiling

2008

   US$***

2009

   US$***

Total

   US$***

If the Annual Credit Ceiling is not deducted in full in any calendar year, DCC
shall repay the remaining balance of the Annual Credit Ceiling for that calendar
year with the Penalty Interest as set forth in Section 9.5.2; provided, however,
that for calendar year 2008, any balance remaining for the Annual Credit Ceiling
shall be rolled-over to calendar year 2009.

 

  4.1.3 Security. Concurrently with the receipt of the first installment of the
Advance Payment in accordance with Section 4.1.1, to secure such amount and
DCC’s obligation to deliver the Product under this Agreement, DCC shall provide
SunPower with an advance payment bond in form and substance as set forth in
Exhibit A of this Agreement (the “Security Document”). Thereafter, within three
(3) days of receiving subsequent installments of the Advance Payment in
accordance with Section 4.1.1, DCC shall provide an additional Security Document
reflecting such increased amount of Advance Payment. On the start of each
calendar quarter, the amount of the Security Document shall be decreased to
reflect the balance of the Advance Payment on such date; provided, however that
the Security Document shall expire altogether upon the Successful Run. For the
purpose of this Section 4.1.3, “Successful Run” shall mean the production of
three (3) consecutive months *** metric tons of the Product per month at the
Facility from the date on which twenty (20) reactors are installed therein.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

4.2 Pricing.

 

  4.2.1 Price Adjustment: The purchase price for the Product for each calendar
year is set forth in Section 3.1. Such purchase price shall be firm; provided,
however, that every January 1st and July 1st during the term of this Agreement,
commencing from calendar year 2008, the Parties shall adjust the purchase price
in Section 3.1 if (a) the cost of electricity or metallurgical silicon has
changed by *** (***%) or more when compared to the previous six (6) months’
monthly average cost of electricity or metallurgical silicon or (b) the
aggregate cost of electricity and metallurgical silicon has increased by ***
(***%) or more when compared to the previous six (6) months’ monthly average
aggregate cost (each, a “Price Change”).

In determining the Price Change, following formula shall be used:

Price Change for metallurgical silicon = [(1.12 Metallurgical Silicon Ton) /
(Polysilicon Ton)] x [Price Change / Metallurgical Silicon Ton]

Price Change for electricity = [(100 kwh) / (Polysilicon kg)] x [Price Change /
kwh]

The Price Change shall be cumulative and shall be added/subtracted from the
corresponding calendar year purchase price as set forth in Section 3.1.

For clarification purposes, (a) if the Price Change for metallurgical silicon
has increased by *** (***%) during the second half of 2008 (and such increase
resulted in an increase of US$*** for the second half of the calendar year 2008,
using the above-mentioned formula), then the aggregate of US$*** will be added
onto the purchase price for the calendar year in 2009 as set forth in
Section 3.1, resulting in US$***/kg for the Product; (b) thereafter, in 2009, if
the Price Change for electricity resulted in a decrease of *** (***%) during the
second half of 2009 (and such decrease resulted in decrease of US$*** in second
half of 2009, using the above-mentioned formula), then the aggregate price of
US$*** will be deducted onto the purchase price for the calendar year 2010 as
set forth in Section 3.1, resulting in US$***/kg for the Product; and (c) if the
Price Change for metallurgical silicon has increased by *** (***%) during the
first half of 2010 and price of electricity has increased by *** (***%) and the
aggregate cost has increased by *** (***%) (and such increase resulted in
increase of US$*** for the first half of the calendar year 2010, using the
above-mentioned formula), then the aggregate of US$*** will be added onto the
purchase price for the second half of the calendar year in 2010 as set forth in
Section 3.1, resulting in US$***/kg for the Product.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

ARTICLE 5

DELIVERY AND SHIPPING

 

5.1 Delivery. The transfer of possession to SunPower or SunPower’s forwarder Ex
Works the Facility (Incoterms 2000) shall constitute “Delivery” for purposes of
this Agreement. All risk of loss to the Product supplied under this Agreement
shall transfer to SunPower upon completion of Delivery.

ARTICLE 6

INVOICE; PAYMENTS

 

6.1 Invoices. Contemporaneously with each Delivery under this Agreement, DCC
shall issue an invoice to SunPower for the Accepted Order that was the subject
of the Delivery. Each such invoice shall contain the following information
specific to the Delivery: (i) an invoice number for tracking purposes; (ii) the
applicable Order number provided by SunPower; (iii) the quantity of each Product
shipped; (iv) the date of shipping; (v) the shipping destination; (vi) the
applicable pricing pursuant to Section 3.1 and Article 4 above; (vii) the P.O.
line item as identified on the applicable purchase order; and (viii) the “DCC
Supplier Identification Number” as provided by SunPower. Invoices may be sent by
any normally reliable means, including electronically, facsimile, hand delivery
or other methods.

 

6.2 Payments. Subject to Section 6.3 below, SunPower shall pay all amounts due
under any invoice submitted by DCC under Section 6.1 above in United States
dollars within thirty (30) days of receipt of each Invoice. Payments made to DCC
shall be made by wire transfer to an account specified by DCC. Late payment
interest of 1.0% per month (12% per annum) may be assessed on payment past due
from the payment due date to the date payment is received.

 

6.3 Advance Payment Set Off. Unless otherwise notified by SunPower in writing,
each invoiced Delivery pursuant to Section 6.1 above shall be paid by debiting
the amount of such invoice from the amount of the Advance Payment until such
time as the aggregate amount of the Advance Payment has been expended, subject
to the Annual Credit Ceiling.

 

6.4 Taxes. DCC shall be responsible for all sales, use, excise, value-added or
other taxes, tariffs, duties or assessments, including interest and penalties,
levied or imposed at any time by any governmental authority arising from or
relating to the supply of Product pursuant to this Agreement.

SunPower shall be responsible for all sales, use, excise, value-added or other
taxes, tariffs, duties or assessments, including interest and penalties, levied
or imposed at any time by any governmental authority arising from or relating to
purchase, any use of the Product after Delivery pursuant to this Agreement.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

ARTICLE 7

QUALITY

 

7.1 Specifications. All of the Product to be supplied by DCC shall meet the
Specifications as identified in Schedule 1.

 

7.2 Inspection of Product; Testing. An inspection of each shipment of Product
shall be made by SunPower in accordance with sound business practice at the
Facility through its agent upon Delivery of the same. The final inspection of
the Product shall be performed by SunPower at its manufacturing facility within
fifteen (15) days of receipt of the same. In the event that any Product is found
to be damaged or defective (i.e., fails to meet the Specification), SunPower
shall notify DCC in writing within seven (7) days of such finding and DCC shall
remedy such damage or defect as set forth in Section 9.5. DCC reserves the right
to review the SunPower’s claim of defective/damaged Product.

 

7.3 Quality Control Inspection. DCC shall permit, to the extent commercially
reasonable and so long as production or operation of the Facility is not
hindered, SunPower (or an independent quality control auditor reasonably
acceptable to DCC) to inspect the Facility from time to time on at least five
(5) Business Days’ notice to DCC, for the sole purpose of determining whether
the Product meets the Specifications. All inspections conducted by SunPower
under this Section 7.3 will be coordinated with DCC.

ARTICLE 8

CONFIDENTIAL INFORMATION

 

8.1 Confidential Information. The terms and conditions of this Agreement and any
information provided by one Party to the other Party which has been indicated as
confidential shall be deemed confidential information (the “Confidential
Information”).

 

8.2 Restrictions On Use and Disclosure. Once any Confidential Information is
provided by a Party to the other Party, the receiving Party shall, and shall
cause its respective directors, officers, principals, members, employees,
consultants, contractors, agents and representatives (collectively,
“Representatives”) (i) not to deliver, divulge, disclose or communicate, or
permit to be delivered, divulged, disclosed or communicated, to any third party,
other than its permitted contractors under this Agreement, in any manner,
directly or indirectly, any Confidential Information of the disclosing Party,
(ii) to disclose or give access to, or permit to be disclosed or given access
to, any such Confidential Information, only to those of its Representatives that
have a need to know such Confidential Information, (iii) to ensure that such
Representatives are bound in writing to confidentiality obligations applicable
to the Confidential Information on terms no less strict than those set forth in
this Article 8, and (iv) to take all other necessary or advisable actions to
preserve the confidentiality and security of the Confidential Information of the
disclosing Party. For avoidance of any doubt, the Parties may disclose any
Confidential Information, including this Agreement, to the credit rating
agencies to the extent deemed necessary and requested by such agencies, subject
to the restrictions and covenants stated in (iii) and (iv) of this Section 8.2.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

8.3 Exclusions. The foregoing restrictions contained in Section 8.2 shall not
apply to Confidential Information of the disclosing Party that (i) is or becomes
generally known to the public through no fault of the receiving Party including
without limitation any acts or omissions of the receiving Party in violation of
this Agreement, (ii) is disclosed to the receiving Party without obligation of
confidentiality by a third person who has a right to make such disclosure and
the receiving Party is able to document the independent source, or (iii) was in
the possession of the receiving Party at or prior to the time of receipt from
the disclosing Party, as evidenced by contemporaneous, corroborated written
records, without being subject to another confidentiality agreement.

 

8.4 Compelled Disclosure. If a receiving Party or its Representatives is
requested or required to disclose any Confidential Information of the disclosing
Party otherwise than in accordance with this Agreement by government authority
or pursuant to any applicable laws, regulations, or judicial orders, including
without limitation any disclosures in connection with filings with the
U.S. Securities and Exchange Commission, NASDAQ, the Financial Supervisory
Services of Korea or otherwise, such receiving Party shall provide the
disclosing Party with prompt prior written notice of such request or requirement
prior to disclosing the Confidential Information.

 

8.5 Press Releases. Except as permitted under this Article 8, neither Party
shall issue any press release or make any public announcement which includes or
otherwise uses the name of the other Party, or relates to this Agreement or to
the performance hereunder in any public statement or document, without the prior
review and written approval of the other Party, which approval shall not be
unreasonably withheld or delayed. Any such review shall be completed as soon as
practicable, but in any event within five (5) Business Days of receipt of the
proposed statement or document. Notwithstanding the foregoing, the Parties shall
endeavor in good faith to agree upon and issue a joint press release announcing
the relationship between the parties promptly after the Effective Date.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES; DISCLAIMER; REMEDIES

 

9.1 Intellectual Property. To the actual knowledge of DCC, DCC represents and
warrants that the manufacture and use of the Product as supplied hereunder do
not infringe upon or misappropriate the intellectual property rights (including
trade secrets and know-how) of any third party.

 

9.2 Product Warranties. DCC represents and warrants that all Product supplied by
DCC under this Agreement shall be (i) free from liens and defects in title that
prevent their distribution to SunPower, (ii) manufactured in accordance with,
and upon Delivery meet, the Specifications, and (iii) free from any defects in
materials and workmanship.

 

9.3 Licensing Requirements. DCC represents and warrants that it shall obtain and
maintain in effect all required governmental permits, licenses, orders,
applications and approvals necessary for the operation of the Facility and the
manufacture of the Products and that

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

all Products Delivered to SunPower hereunder shall have been manufactured in
accordance with all such permits, licenses, orders, applications and approvals.
DCC’s failure to comply with this Section 9.3 shall not be deemed a force
majeure event under Section 11.1.

 

9.4 Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 9, EACH PARTY
DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

9.5 Remedies.

 

  9.5.1 Damaged or Defective Product. In the event of damaged or defective
Product, upon notice by SunPower to DCC pursuant to Section 7.2 above, DCC shall
replace such Product and deliver the same quantity of replacement Product free
of damage or defect to SunPower within thirty (30) Business Days of notice of
damage or defect by SunPower under Section 7.2 above, at DCC’s sole cost and
expense (including shipping).

 

  9.5.2 Failure. DCC agrees to repay to SunPower, within thirty (30) Business
Days of the date on which Failure is declared in writing by either Party, at
DCC’s option: (a) fifty percent (50%) of the Advance Payment plus an interest on
such amount calculated at the Prime Rate plus two percent (+2%) per annum
accrued from the date of each installment payment of the Advance Payment in
accordance with Section 4.1.1 to the date of repayment by DCC (the “Penalty
Interest”); and the balance of fifty percent (50%) of the Advance Payment plus
Penalty Interest shall be paid on the first anniversary of the first fifty
percent (50%) payment with the Advance Payment; OR (b) one hundred percent
(100%) of the Advance Payment with Penalty Interest.

 

  9.5.3 Variance between the Accepted Order and Actual Delivery. As stated in
Section 3.2.2, any shortage between the Accepted Delivery and actual Product
Delivery shall be made up by DCC in subsequent Order(s).

 

  9.5.4 Replacement Cost. In the event that DCC intentionally breaches its
obligation to provide the Agreed Quantity despite the fact that DCC had produced
in excess of the Agreed Quantity for the relevant calendar year and SunPower had
not breached any of its obligations under this Agreement, then and only then
shall DCC be liable to SunPower for all costs associated with sourcing and
purchasing the Product from a third party that would have been delivered
hereunder but for DCC’s intentional breach, including the difference between the
price paid to such third party for such Product and the applicable Product
contract price hereunder. The remedy set forth in this Section 9.5.4 shall be
exclusive remedy of SunPower for DCC’s intentional breach as described herein,
other than SunPower’s right to terminate this Agreement pursuant to
Section 10.2.2 hereof.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

  9.5.5 Failure to Purchase by SunPower. If SunPower fails to purchase the
Agreed Quantity as set forth in Section 3.1 for any given calendar year for any
reason whatsoever, without prejudice to DCC’s right to terminate this Agreement
pursuant to Section 10.2.2 hereof, DCC shall be entitled to liquidated damages
equivalent to the price of the Agreed Quantity that SunPower has failed to
purchase in the applicable calendar year and if remaining, such liquidated
damages shall be set off against the Advance Payment.

 

9.6 Limitation of Liability. EXCEPT WITH RESPECT TO THE REMEDIES SET FORTH IN
SECTION 9.5 ABOVE AND EACH PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH IN
SECTION 9.7 BELOW, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, WHETHER ARISING OUT OF CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE
RESULTING FROM OR RELATED TO THIS AGREEMENT (WHETHER OR NOT A PARTY KNEW OR
SHOULD HAVE KNOWN OF THE POSSIBILITY OF ANY SUCH DAMAGES).

 

9.7 Indemnity. Each Party (the “Indemnitor”) shall indemnify, defend and hold
the other Party and its officers, directors, employees, consultants, agents and
other representatives (the “Indemnitees”) harmless from and against any and all
liability, damage, loss, cost or expense (including reasonable attorneys’ fees)
arising out of third party claims or lawsuits (a “Claim”) related to or arising
out of the Indemnitor’s breach of any of its covenants, representations or
warranties set forth in this Agreement. Upon the assertion of any such claim or
suit, the Indemnitees shall promptly notify the Indemnitor and the Indemnitor
shall appoint counsel reasonably acceptable to the affected Indemnitees to
represent such Indemnitees with respect to any claim or suit for which
indemnification is sought. The Indemnitees may select their own respective
counsel, at the Indemnitor’s cost, upon notice to the Indemnitor; provided, that
they shall not settle any claim or suit hereunder without the prior written
consent of the Indemnitor.

ARTICLE 10

TERM AND TERMINATION

 

10.1 Term. This Agreement shall commence upon the Effective Date and shall
remain in full force for four (4) years from the date of first Delivery, unless
earlier terminated pursuant to Section 10.2 below. The period of time from the
Effective Date until the expiration shall be the “Initial Term”. The Initial
Term, upon expiration, shall automatically be renewed for an additional three
(3) year period (the “Renewal Term”), subject to the Parties’ agreement on new
quantity which will be *** (***) metric tons of Product per annum (unless DCC
decides to increase the quantity), price and other material terms and conditions
of the Agreement. The Parties shall commence good faith negotiations of the new
terms and conditions for the Renewal Term and shall attempt to agree on the
terms and conditions of the Renewal Term at least twelve (12) months prior to
the expiration of the Initial Term.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

10.2 Termination.

 

  10.2.1 Mutual Agreement. This Agreement may be terminated at any time upon
mutual agreement of the Parties.

 

  10.2.2 Termination For Breach. The failure by a Party to comply with any of
the obligations contained in this Agreement shall entitle the other Party to
give notice to have the default cured. If such default is material and not cured
within thirty (30) days after the receipt of such notice, or diligent steps are
not taken to cure such default if by its nature such default could not be cured
within thirty (30) days, the other Party shall be entitled to immediately
terminate this Agreement.

 

  10.2.3 Bankruptcy/Insolvency. If a Party (or its creditors or any other
eligible party) files for its liquidation, bankruptcy, reorganization,
composition, dissolution or other similar proceedings or arrangement, or if such
Party is unable to pay any debts as they become due, has explicitly or
implicitly suspended payment of any debts as they became due (except debts
contested in good faith), or if the creditors of the such Party have taken over
its management, or if the relevant financial institutions have suspended
clearing house privileges with regard to such Party, then the other Party shall
be entitled to immediately terminate this Agreement.

 

10.3 Effect of Termination. Accepted Orders and the Parties’ respective
obligations with respect thereto shall survive termination of this Agreement.
The expiration or termination of this Agreement shall not relieve the Parties of
any obligations accruing prior to such termination, and any such termination
shall be without prejudice to the rights of either Party against the other
conferred on it by this Agreement. In addition, the provisions of Article 8 and
Sections 9.5, 9.6, 9.7, 11.3, 11.5 and 11.13 shall survive expiration or
termination of this Agreement for any reason for as long as necessary to permit
their full discharge. Additionally, if this Agreement is terminated as a result
of DCC’s breach of this Agreement, any remaining balance of the Advance Payment
and all interest accrued thereon shall be due and payable as of the termination
date in accordance with the mechanism described in Section 9.5.2, except such
payment shall in all cases be made in single payment.

ARTICLE 11

MISCELLANEOUS

 

11.1 Force Majeure. Neither Party shall be responsible for suspension of its
performance under this Agreement if such suspension is caused by a shortage of
raw materials, fire, flood, strikes, riots, terrorism, acts of war, acts of God,
or compliance with applicable laws, rules or regulations of any governmental
authority or by compliance with any order or decisions of any court, board or
other governmental authority or by any cause beyond the reasonable control of
such Party; provided, however, that this Section 11.1 shall not relieve a Party
of its obligation to pay for any Product or other payment required by this
Agreement.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

11.2 Independent Contractors. The Parties hereto are independent contractors.
Neither Party to this Agreement nor any of its employees, customers or agents,
shall be deemed to be the representative, agent or employee of the other Party
for any purpose whatsoever, nor shall any of them have the right or authority to
assume or create an obligation of any kind or nature, express or implied, on
behalf of the other, nor to accept service of any legal claims or notices
addressed to or intended for the other.

 

11.3 Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing, shall be
deemed to have been duly given when received and may be sent by personal
delivery, facsimile (to the respective facsimile number set forth below or last
given by each Party to the other) or sent by express courier (prepaid and
addressed to the respective addresses set forth below or last given by each
Party to the other). The Parties’ respective initial addresses for purposes of
receiving notices pursuant to this Agreement shall be as follows:

 

If to DCC:    If to SunPower:

D C Chemical Co., Ltd.

Oriental Chemical Building

50, Sogong-Dong, Jung-Gu

Seoul, 100-718

Korea

  

SunPower Corporation

3939 No. First Street

San Jose, California 95134

USA

Attn: Su Taik Baik

Fax: +82-2-777-9097

  

Attn: Jon Whiteman

Fax: +1-408-240-5502

 

11.4 Amendment; No Waiver. This Agreement cannot be amended, changed, modified
or supplemented orally, and no amendment, change, modification or supplement of
this Agreement shall be recognized nor have any effect, unless the writing in
which it is set forth is signed by both Parties, nor shall any waiver of any of
the provisions of this Agreement be effective unless in writing and signed by
the Party to be charged therewith. The failure of either Party to enforce, at
any time, or for any period of time, any provision hereof or the failure of
either Party to exercise any option herein shall not be construed as a waiver of
such provision or option and shall in no way affect that Party’s right to
enforce such provision or exercise such option. No waiver of any provision
hereof shall be deemed to be, or shall constitute, a waiver of any other
provision, or with respect to any succeeding breach of the same provision.

 

11.5 Governing Law; Arbitration.

 

  11.5.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of England, without giving effect to the rules
respecting its conflicts of law principles.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

  11.5.2 All disputes, controversies, claims or difference arising out of, or in
connection with this Agreement, or a breach hereof, shall be finally settled by
arbitration in Hong Kong in accordance with the Rules of Conciliation and
Arbitration of the International Chamber of Commerce. The arbitration shall be
conducted by an arbitration board consisting of three arbitrators. Each Party
shall appoint one arbitrator and the two appointed arbitrators shall appoint a
third arbitrator who shall serve as the chairman of the arbitration board. The
award rendered by the arbitrators shall be final and binding upon the Parties.
Each Party consents to service of process with respect to any such dispute by
any method of notice specified in Section 11.3 above. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement and is expressly excluded.

 

11.6 Export Controls. Neither Party shall commit any act or cause any person to
commit any act which would violate any applicable export control laws, rules or
regulations, and each Party will take any and all actions within its ability to
assure compliance with such laws, rules or regulations. The Parties shall not,
directly or indirectly, export, re-export or transship the Product and/or
technical data for such Product in violation of any applicable export control
laws promulgated and administrated by the government of any country having
jurisdiction over the Parties or the transactions contemplated herein.

 

11.7 Severability. If any portion of this Agreement is held invalid by a court
of competent jurisdiction, such portion shall be deemed to be of no force and
effect and this Agreement shall be construed as if such portion had not been
included herein, provided however, if the deletion of such provision materially
impairs the commercial value of this Agreement to either Party, the parties
shall attempt to renegotiate such provision in good faith.

 

11.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and arrangements, oral or written, between the
Parties with respect to the subject matter hereof. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made either Party which is not expressly set
forth in this Agreement.

 

11.9 Assignment. Either Party may assign or otherwise transfer this Agreement to
its successor in the event of a change of control of such Party or to the
purchaser of substantially all of the assets of a Party. Except as provided in
the preceding sentence, neither Party shall have the right to assign or
otherwise transfer this Agreement, or any of its rights or obligations
hereunder, without the prior written consent of the other Party.

 

11.10 Successors. This Agreement shall inure to the benefit of and be binding
upon each of the Parties and their respective permitted successors and assigns.

 

11.11 Headings. The headings used in this Agreement are for convenience of
reference only and shall not affect the meaning or construction of this
Agreement.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

11.12 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter references
shall include and refer also to the others, unless the context otherwise
requires.

 

11.13 Language. The official language of this Agreement is English. All contract
interpretations, notices and dispute resolutions shall be in English. Any
attachments or amendments to this Agreement shall be in English. Translations of
any of these documents shall not be construed as official or original versions
of such documents.

 

11.14 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement.

[Signature page follows]

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMISSION ***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the Effective Date.

 

DC Chemical Co., Ltd.

By:  

 

Name:   Title:  

SunPower Philippines Manufacturing, Ltd.

By:  

 

Name:   Tom Werner Title:   CEO By:  

 

Name:   P.M. Pai Title:   Chief Operating Officer By:  

 

Name:   Jon Whiteman Title:   Vice President, Strategic Supply



--------------------------------------------------------------------------------

Schedule 1

Specifications

 

Species

  

Maximum Concentration

Acceptor (B, Al)

   0.1 ppba

Donor (P, Sb, As)

   5.0 ppba

Carbon

   0.5 ppma

 

Bulk Metals (Total)

  

Maximum Concentration

Fe, Cu, Ni, Cr, Zn, Na

   15.0 ppbw

 

Surface Metals

Total Surface Metals

  

Maximum Concentration

30.0 ppbw

Iron (Fe)

  

10.0 ppbw

Chromium (Cr)

  

2.0 ppbw

Nickel (Ni)

  

2.0 ppbw

Sodium (Na)

  

15.0 ppbw

Zinc (Zn)

  

4.0 ppbw

Aluminum (Al)

  

10.0 ppbw

Copper (Cu)

  

2.0 ppbw

Potassium (K)

  

10.0 ppbw

Product Size Distribution

 

Size

  

Quantity

< 5 mm

   < 1 % by weight

5 – 45 mm

   max. 25 % by weight

20 – 65 mm

   max. 35 % by weight

10 – 150 mm

   min. 75 % by weight

Packaging

Product is packaged in a virgin polyethylene (no additives) bag with a net
weight of 5.0 kg +/- 0.5%. A double bag system is used to be compatible with
clean room requirements.

Surface Condition: Product will be clean with no stains, discoloration or
visible contaminants except the amorphous as below.



--------------------------------------------------------------------------------

LOGO [g56227image001.jpg]

Popcorn contents : less than 15% in a package.

After production of 3 batches, SunPower shall convert it into ingot for
evaluation and thereafter, the parties can, through mutual agreement, amend this
Specifications in writing.



--------------------------------------------------------------------------------

Exhibit A

***